                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                 )
EDWARD L. GOFORTH,                               )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )           Case No. 4:18-CV-01955-NCC
                                                 )
ANDREW M. SAUL,1                                 )
Commissioner of Social Security                  )
                                                 )
         Defendant.                              )

                               MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner denying the application of Edward L. Goforth (“Plaintiff”) for

Supplemental Security Income (“SSI”) under XVI of the Social Security Act, 42 U.S.C. §§ 1381,

et seq. Plaintiff has filed a brief in support of the Complaint (Doc. 18) and Defendant has filed a

brief in support of the Answer (Doc. 23). The parties have consented to the jurisdiction of the

undersigned United States Magistrate Judge pursuant to Title 28 U.S.C. § 636(c) (Doc. 8).

                                 I. PROCEDURAL HISTORY

       Plaintiff filed his application for SSI on October 15, 2013 (Tr. 146-54). Plaintiff was

initially denied on November 27, 2013, and he filed a Request for Hearing before an

Administrative Law Judge (“ALJ”) (Tr. 55-58, 61-84). After a hearing, by decision dated

October 24, 2014, the ALJ found Plaintiff not disabled (Tr. 6-24). On February 29, 2016, the



1
  Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul shall be substituted for Acting Commissioner
Nancy A. Berryhill as the defendant in this suit. No further action needs to be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. §
405(g).
Appeals Council denied Plaintiff’s request for review (Tr. 1-4). Upon appeal by Plaintiff to the

United States District Court for the Eastern District of Missouri, the Honorable Magistrate Judge

John M. Bodenhausen reversed and remanded the case on May 9, 2017 (Tr. 282-96). After a

second hearing, by decision dated January 26, 2018, a different ALJ found Plaintiff not disabled

(Tr. 193-208). The Appeals Council denied Plaintiff’s request for review on October 4, 2018

(Tr. 170-73). As such, the ALJ’s January 26, 2018 decision stands as the final decision of the

Commissioner.

                                  II. DECISION OF THE ALJ

       The ALJ determined that Plaintiff has not engaged in substantial gainful activity since

October 15, 2013, the application date (Tr. 195). The ALJ found Plaintiff has the severe

impairments of anxiety and a back condition variously diagnosed as chronic back pain, lumbago,

and mild lumbar spondylosis, but that no impairment or combination of impairments met or

medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1 (Tr. 196). After considering the entire record, the ALJ determined Plaintiff has the

residual functional capacity (“RFC”) to perform light work2 with the following limitations (Tr.

198). Plaintiff cannot climb ladders, ropes or scaffolds (Id.). Plaintiff can occasionally climb

ramps and stairs and can occasionally engage in stooping, crouching, and crawling (Id.).

Plaintiff is limited to performing simple, routine tasks but not in a fast paced, production


2
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting
most of the time with some pushing and pulling of arm or leg controls. To be considered capable
of performing a full or wide range of light work, you must have the ability to do substantially all
of these activities. If someone can do light work, we determine that he or she can also do
sedentary work, unless there are additional limiting factors such as loss of fine dexterity or
inability to sit for long periods of time.” 20 C.F.R. §§ 416.967(b), 404.1567.


                                                 2
environment such as an assembly line (Id.). Plaintiff can have occasional interaction with co-

workers and the public (Id.). Plaintiff is limited to work that would require only occasional

changes in the work setting (Id.). The ALJ found Plaintiff does not have any past relevant work

but that there are jobs that exist in significant numbers in the national economy that the Plaintiff

can perform including packer, product inspector, and fast food worker (Tr. 206-07). Thus, the

ALJ concluded that a finding of “not disabled” was appropriate (Tr. 208). Plaintiff appeals,

arguing a lack of substantial evidence to support the Commissioner’s decision.

                                    III. LEGAL STANDARD

       Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920, 404.1529. “If a claimant fails

to meet the criteria at any step in the evaluation of disability, the process ends and the claimant is

determined to be not disabled.” Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting

Eichelberger v. Barnhart, 390 F.3d 584, 590-91 (8th Cir. 2004)). In this sequential analysis, the

claimant first cannot be engaged in “substantial gainful activity” to qualify for disability benefits.

20 C.F.R. §§ 416.920(b), 404.1520(b). Second, the claimant must have a severe impairment. 20

C.F.R. §§ 416.920(c), 404.1520(c). The Social Security Act defines “severe impairment” as

“any impairment or combination of impairments which significantly limits [claimant’s] physical

or mental ability to do basic work activities. . . .” Id. “‘The sequential evaluation process may

be terminated at step two only when the claimant’s impairment or combination of impairments

would have no more than a minimal impact on [his or] her ability to work.’” Page v. Astrue, 484

F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir.

2001), citing Nguyen v. Chater, 75 F.3d 429, 430-31 (8th Cir. 1996)).




                                                  3
       Third, the ALJ must determine whether the claimant has an impairment which meets or

equals one of the impairments listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d).

If the claimant has one of, or the medical equivalent of, these impairments, then the claimant is

per se disabled without consideration of the claimant’s age, education, or work history. Id.

       Fourth, the impairment must prevent the claimant from doing past relevant work. 20

C.F.R. §§ 416.920(f), 404.1520(f). The burden rests with the claimant at this fourth step to

establish his or her RFC. Steed v. Astrue, 524 F.3d 872, 874 n.3 (8th Cir. 2008) (“Through step

four of this analysis, the claimant has the burden of showing that she is disabled.”). The ALJ

will review a claimant’s RFC and the physical and mental demands of the work the claimant has

done in the past. 20 C.F.R. § 404.1520(f).

       Fifth, the severe impairment must prevent the claimant from doing any other work. 20

C.F.R. §§ 416.920(g), 404.1520(g). At this fifth step of the sequential analysis, the

Commissioner has the burden of production to show evidence of other jobs in the national

economy that can be performed by a person with the claimant’s RFC. Steed, 524 F.3d at 874

n.3. If the claimant meets these standards, the ALJ will find the claimant to be disabled. “The

ultimate burden of persuasion to prove disability, however, remains with the claimant.” Young v.

Apfel, 221 F.3d 1065, 1069 n.5 (8th Cir. 2000). See also Harris v. Barnhart, 356 F.3d 926, 931

n.2 (8th Cir. 2004) (citing 68 Fed. Reg. 51153, 51155 (Aug. 26, 2003)); Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004) (“The burden of persuasion to prove disability and to demonstrate

RFC remains on the claimant, even when the burden of production shifts to the Commissioner at

step five.”). Even if a court finds that there is a preponderance of the evidence against the ALJ’s

decision, the decision must be affirmed if it is supported by substantial evidence. Clark v.

Heckler, 733 F.2d 65, 68 (8th Cir. 1984). “Substantial evidence is less than a preponderance but



                                                 4
is enough that a reasonable mind would find it adequate to support the Commissioner’s

conclusion.” Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002). See also Cox v.

Astrue, 495 F.3d 614, 617 (8th Cir. 2007).

       It is not the job of the district court to re-weigh the evidence or review the factual record

de novo. Id. Instead, the district court must simply determine whether the quantity and quality

of evidence is enough so that a reasonable mind might find it adequate to support the ALJ’s

conclusion. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001) (citing McKinney v. Apfel, 228

F.3d 860, 863 (8th Cir. 2000)). Weighing the evidence is a function of the ALJ, who is the fact-

finder. Masterson v. Barnhart, 363 F.3d 731, 736 (8th Cir. 2004). Thus, an administrative

decision which is supported by substantial evidence is not subject to reversal merely because

substantial evidence may also support an opposite conclusion or because the reviewing court

would have decided differently. Krogmeier, 294 F.3d at 1022.

                                        IV. DISCUSSION

       In his appeal of the Commissioner’s decision, Plaintiff raises two issues regarding the

ALJ’s RFC evaluation. First, Plaintiff asserts that the ALJ failed to properly evaluate RFC when

she did not provide any limitation regarding Plaintiff’s ability to interact with supervisors (Doc.

18 at 3-5). Second, Plaintiff argues that the ALJ failed to properly weigh the opinion of Dr.

Steven Adams, Psy.D. (Id. at 5-8). For the following reasons, the Court finds that Plaintiff’s

arguments are without merit, and that the ALJ’s decision is based on substantial evidence and is

consistent with the Regulations and case law.

A. Interaction with Supervisors

       First, Plaintiff asserts that the ALJ failed to properly evaluate RFC when she did not

provide any limitation regarding Plaintiff’s ability to interact with supervisors (Doc. 18 at 3-5).



                                                  5
Specifically, Plaintiff argues that while the ALJ found Plaintiff has a moderate limitation in his

ability to interact with others at step 3 and found Plaintiff limited to occasional interaction with

co-workers and the public, the ALJ did not limit Plaintiff’s ability to interact with supervisors in

her RFC determination at step 4 (Id. at 3).

       At step 3, the ALJ evaluates whether the claimant has an impairment which meets or

equals one of the impairments listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d).

If the claimant has one of, or the medical equivalent of, these impairments, then the claimant is

per se disabled without consideration of the claimant’s age, education, or work history. Id. If

the ALJ does not find that the claimant meets a listing, then the ALJ’s analysis continues to Step

4. 20 C.F.R. § 416.920. At Step 4, the ALJ determines claimant’s RFC and thus whether a

claimant is prevented from doing his past relevant work. 20 C.F.R. §§ 416.920(f), 404.1520(f).

       RFC is the most a claimant can still do in a work setting despite that claimant’s physical

or mental limitations. Martise v. Astrue, 641 F.3d 909, 923 (8th Cir. 2011) (citation omitted); 20

C.F.R. § 416.945(a)(1). An ALJ determines a claimant’s RFC “based on all the relevant

evidence, including medical records, observations of treating physicians and others, and

[claimant’s] own description of [his] limitations.” Page, 484 F.3d at 1043 (quoting Anderson v.

Shalala, 51 F.3d 777, 779 (8th Cir. 1995)). Although the ALJ bears the primary responsibility

for assessing a claimant’s residual functional capacity based on all relevant evidence, “a

claimant’s residual functional capacity is a medical question.” Lauer v. Apfel, 245 F.3d 700, 704

(8th Cir. 2001) (quoting Singh v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000)). See also Hutsell v.

Massanari, 259 F.3d 707, 712 (8th Cir. 2001). “Because a claimant’s RFC is a medical question,

an ALJ’s assessment of it must be supported by some medical evidence of the claimant’s ability

to function in the workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (quoting



                                                  6
Cox, 495 F.3d at 619). “An administrative law judge may not draw upon his own inferences

from medical reports.” Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir. 2000).

       The Court finds the ALJ’s RFC determination as to Plaintiff’s ability to interact with

others to be supported by substantial evidence and that the ALJ’s analysis at steps 3 and 4 are not

inconsistent. In this case, at step 3 the ALJ determined that Plaintiff does not have an

impairment or combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 196). In so doing, the

ALJ considered the paragraph B criteria of listing 12.06 and found Plaintiff has moderate

limitation in the area of interreacting with others (Tr. 197). As support for her finding, the ALJ

indicated “[t]he [Plaintiff] reported some problems in this area, but admittedly gets along with

friends and immediate family members. He is able to leave home alone on a regular basis” (Tr.

197). In her RFC determination at step 4, the ALJ limited Plaintiff to “occasional interaction

with co-workers and the public” (Tr. 198). The RFC determination does not include any

limitation regarding Plaintiff’s interaction with supervisors.

       As a preliminary matter, the determinations at steps 3 and 4 are distinct. “[T]he different

steps serve distinct purposes, the degrees of precision required at each step differ, and our

deferential standard of review precludes us from labeling findings as inconsistent if they can be

harmonized.” Chismarich v. Berryhill, 888 F.3d 978, 980 (8th Cir. 2018). See also Lacroix v.

Barnhart, 465 F.3d 881, 883 n.3 (8th Cir. 2006) (“Each step in the disability determination

entails a separate analysis and legal standard.”). While the ALJ addressed Plaintiff’s allegations

that he could only get along with friends and immediate family, the ALJ did not find Plaintiff to

have any issues interacting with supervisors (Tr. 199, 228-29). See cf. Emery v. Berryhill, No.

17-CV-1988 (TNL), 2018 WL 4407441, at *3 (D. Minn. Sept. 17, 2018) (finding reversable



                                                  7
error when the ALJ noted that plaintiff made use of a cane but made no specific finding as to

whether the cane used by plaintiff was medically required and whether its use was supported by

the medical record). Plaintiff argues that the evidence shows that he has difficulty working for

someone else (Doc. 18 at 3). In support of his assertion, Plaintiff notes that he indicated on his

November 24, 2013 Adult Function Report that his ability to get along with authority figures

“verys” [sic.] and that he does not go outside because it is difficult for him to be around people

(Tr. 131, 134). Plaintiff also highlights other self-reports that he walked out of a job at Wal-Mart

and could not work for an employer in 2012 in part because “[h]is anxiety makes it difficult for

him to be in social situations” (Tr. 33, 122). Indeed, Plaintiff frequently reported that he had

limitations “getting along with people” or “can’t be around a lot of people” (Tr. 133, 157).

       Notwithstanding this limited record of self-reported issues in this area, substantial

evidence supports the ALJ’s finding that Plaintiff was not significantly limited as a result of his

mental health impairments. In her detailed analysis of the limited record, the ALJ preliminarily

noted that “treatment is minimal at best” (Tr. 201). As indicated by the ALJ, Plaintiff sought

mental health treatment in 2013 and was prescribed medication. However, he was non-

compliant with his medication (Tr. 201, 150-58). Thereafter, Plaintiff discontinued mental

health care treatment, even noting in a December 2015 emergency room visit that he was not

being treated for mental or emotional problems (Tr. 202, 453). Plaintiff next sought treatment

for his mental health impairments in April 2016 when he established care with a primary care

physician (Tr. 202, 496). Plaintiff’s primary care provider prescribed him medication after his

initial visit at which he reported insomnia and anxiety with panic attacks (Tr. 202, 496-97).

Plaintiff reported significant improvement on medication (Tr. 202, 469, 472, 474, 479, 489).

Indeed, by September 2017, Plaintiff’s mental status examination was unremarkable with full



                                                 8
orientation and normal mood and affect (Tr. 471-72). Plaintiff, as highlighted by the ALJ, has

not sought, received, or required more specialized mental health treatment from a psychiatrist,

psychologist, or psychotherapist (Tr. 203). See Partee v. Astrue, 638 F.3d 860, 864 (8th Cir.

2011) (holding that the failure to seek mental treatment is a relevant consideration when

evaluating a claimant’s mental impairment); Kirby v. Astrue, 500 F.3d 705, 709 (8th Cir. 2007)

(holding that lack of formal treatment by a psychiatrist, psychologist, or other mental health

professional is a significant consideration when evaluating Plaintiff's allegations of disability due

to a mental impairment). Plaintiff has also not required any emergent treatment or inpatient care

for any mental health impairment (Tr. 203). See Dukes v. Barnhart, 436 F.3d 923, 928 (8th Cir.

2006) (upholding an ALJ’s determination a claimant lacked credibility due in part to “absence of

hospitalizations . . . limited treatment of symptoms, [and] failure to diligently seek medical

care”); Vanlue v. Astrue, 2012 WL 4464797, at *12 (E.D. Mo. Sept. 26, 2012) (affirming the

ALJ’s finding that depression was not a severe impairment where the claimant had sought only

minimal and conservative treatment and the claimant never required more aggressive forms of

mental health treatment than medication). Therefore, the ALJ’s determinations at steps 3 and 4

are not inconsistent and are supported by substantial evidence.

B. Opinion of Dr. Steven Adams, Psy.D.

       Second, Plaintiff argues that the ALJ failed to properly weigh the opinion of Dr. Steven

Adams, Psy.D. (Doc. 18 at 5-8). Indeed, the Honorable Magistrate Judge John M. Bodenhausen

previously reversed and remanded this action in part because the previous ALJ failed to clearly

indicate whether she discounted Dr. Adams’ opinion and why (Tr. 282-96). Plaintiff again

suggests the Commissioner erred, specifically asserting that the current ALJ did not consider that




                                                  9
Plaintiff’s poor judgment, poor impulse-control and low intelligence led to somatization disorder

or an overall inability to deal with his stressors, symptoms, and work activities (Doc. 18 at 6).

       On August 28, 2014, Dr. Adams performed a consultative psychological evaluation at the

request and expense of the Missouri Department of Social Services to determine Plaintiff’s

eligibility for Medicaid (Tr. 165). Dr. Adams diagnosed Plaintiff with bipolar affective disorder

and assigned Plaintiff a GAF3 Score of 48 (Tr. 168). In so doing, as noted by the Plaintiff, Dr.

Adams found that Plaintiff had poor judgment, poor impulse control, and low intelligence (Tr.

167). Regarding Plaintiff’s functional capacity, Dr. Adams determined that Plaintiff is able to

understand and remember simple instructions; does not seem able to sustain his concentration

and persistence on simple tasks; does not seem able to interact in moderately demanding social

situations; and seems able to adapt to a typical work environment although his health problems

may prevent him from working (Tr. 168).

       The ALJ properly afforded the opinion of Dr. Adams “partial weight” (Tr. 205). First,

the ALJ found the report to be internally inconsistent, noting that “[i]t is inconsistent that the

[Plaintiff] would not be able to sustain concentration and persistence, but could adapt to a typical

work environment” (Tr. 205). See Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012) (internal

quotation marks omitted) (“Physician opinions that are internally inconsistent are entitled to less

deference than they would receive in the absence of inconsistencies.”).

3
 Global assessment of functioning (GAF) is the clinician’s judgment of the individual’s overall
level of functioning, not including impairments due to physical or environmental limitations.
American Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders, 32-34 (4th
ed. rev. 2000). Expressed in terms of degree of severity of symptoms or functional impairment,
GAF scores of 31 to 40 represent “some impairment in reality testing or communication or major
impairment in several areas, such as work or school, family relations, judgment, thinking, or
mood,” 41 to 50 represents “serious,” scores of 51 to 60 represent “moderate,” scores of 61 to 70
represent “mild,” and scores of 90 or higher represent absent or minimal symptoms of
impairment. Id. at 32.


                                                  10
       Second, the ALJ found Dr. Adams’ report to be inconsistent with the medical record as a

whole, specifically indicating that while Dr. Adams said that Plaintiff may be prevented from

working due to health problems, the medical evidence at this time did not support that

assessment (Tr. 168, 205). To the extent Dr. Adams references Plaintiff’s left shoulder nerve

damage, arthritis in knees and hands, and chronic pain in the feet and hands, the ALJ suggests

that these references appear to be based upon Plaintiff’s subjective statements as the medical

record also does not support this determination nor was this an examination of Plaintiff’s

physical impairments (Tr. 168, 205). Indeed, as noted by the ALJ, the only physical diagnoses at

the time of this examination were of foot dermatitis and perhaps the note from a mental health

nurse practitioner indicating “osteoarthritis, generalized involving multiple sites” (Tr. 150, 159).

The ALJ also correctly noted that there were “very few physical symptoms and no specific

objective testing or imaging in the record at the time of the Medicaid assessment” (Tr. 205).

Indeed, the only physical findings of record regarding Plaintiff’s back or musculoskeletal

symptoms prior to Dr. Adams’ report were by a Dr. Karl D. Killion, D.O. who noted in

December of 2013 that while Plaintiff’s back was tender to palpation over the lumbar-sacral

spine, he had the full range of motion in his shoulder (Tr. 162). In a November 2014 medical

note, Dr. Killion indicated that Plaintiff continued to have chronic back pain and should pain but

stated, “pain medicine helps with activities of daily living. Denies any side effects.” (Tr. 510).

See Travis v. Astrue, 477 F.3d 1037, 1041 (8th Cir. 2007) (finding an ALJ may afford an opinion

less weight if it is “inconsistent with or contrary to the medical evidence as a whole”);

Hilderbrand v. Berryhill, No. 4:16-CV-405 (CEJ), 2017 WL 2618269, at *23 (E.D. Mo. June 16,

2017) (finding the ALJ’s decision supported by substantial evidence when the ALJ gave the

medical opinion of a consultative examiner “minimal weight” relying, in part, on its



                                                 11
inconsistency with the record as whole including records that indicated that despite plaintiff's

diagnosis, she had normal mental status findings).

       Third, the ALJ indicated that Dr. Adams “noted symptom magnification” (Tr. 205).

Specifically, Dr. Adams found that Plaintiff “appeared to over report some of his symptoms” (Tr.

167). See Baker v. Barnhart, 457 F.3d 882, 892-93 (8th Cir. 2006) (holding that the ALJ

properly discounted the claimant’s complaints of pain upon considering reports that the claimant

exaggerated his symptoms during an examination). Indeed, as highlighted by the ALJ, at the

time of the examination, Plaintiff was repeatedly noncompliant with medication and Dr. Adams’

indicated that Plaintiff “did not seem very motivated for psychotherapy” (Tr. 151, 166, 168,

205). See, e.g., Tr. 155 (“Patient is not compliant with medication as prescribed. Detail:

Noncompliant with appointments; out of medication.”). See Kelley v. Barnhart, 372 F.3d 958,

961 (8th Cir. 2004) (“[A] failure to follow prescribed medical treatment without good cause is a

basis for denying benefits.”). Although Plaintiff suggests that his noncompliance was a result of

his lack of judgment, a symptom of his mental illness, the record does not support this

assessment. In fact, later records indicate that Plaintiff experienced good control with treatment

and compliance suggesting that his initial noncompliance was not linked to his mental illness

(Tr. 471-72, 489). See Wildman v. Astrue, 596 F.3d 959, 966 (8th Cir. 2010). Therefore, the

ALJ’s evaluation of Dr. Adams’ report is supported by substantial evidence.

                                       V. CONCLUSION

       For the reasons set forth above, the Court finds that substantial evidence on the record as

a whole supports the Commissioner’s decision that Plaintiff is not disabled.

       Accordingly,




                                                12
       IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff’s Complaint is DISMISSED, with prejudice.

       A separate judgment shall be entered incorporating this Memorandum and Order.

       Dated this 3rd day of March, 2020.


                                                      /s/ Noelle C. Collins
                                                 NOELLE C. COLLINS
                                                 UNITED STATES MAGISTRATE JUDGE




                                            13
